Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claims 1, 3-8, 10-14, 16 and 17 are pending.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8, 10-14, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhatti et al. (US 2009/0105077; published April 23, 2009) in combination with Clayton et al. (Glyphosate Timing and Tillage System Effects on Glyphosate-Resistant Canola, Weed Technology, 2002, Vol. 16:pgs. 124-130).
Applicant’s Invention
Applicant claims a method of weed control comprising applying an effective amount of glyphosate over glyphosate tolerant brassica plants which express glyphosate acetyl transferase enzyme wherein the plants are 
Applicant also claims a method of weed control comprising applying an effective amount of glyphosate over glyphosate tolerant brassica plants, wherein the plants are at the reproductive growth stage beyond the 6-leaf stage and express glyphosate acetyl transferase enzyme.
Applicant further claims a method of preventing yield loss at harvest comprising applying an effective amount of glyphosate over glyphosate tolerant brassica plants, wherein the plants are at the cotyledon stage and express glyphosate acetyl transferase enzyme.
Applicant also claims a method of weed control comprising a) planting glyphosate tolerant brassica plants that express acetyl transferase enzyme and b) applying a glyphosate treatment to a brassica field with one or more weeds at a late development stage selected from flowering, seed development or ripening.
Applicant further claims a method of late season weed control comprising planting glyphosate tolerant brassica plants that express glyphosate acetyl transferase enzyme and applying a glyphosate treatment to plants beyond the 6-leaf stage.
Determination of the scope and the content of the prior art

(MPEP 2141.01)


	


Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Bhatti et al. do not teach examples treating brassica plants which express glyphosate acetyl transferase enzyme at various growth stages.  However, Bhatti et al. teach that various tolerant brassica plants can be successfully selected to improve weed control which have sequences that encode tolerance to glyphosate including GAT. Bhatti et al. does not teach 
Clayton et al. teach methods of timing glyphosate application on glyphosate-Resistant Brassica napus (canola) to optimize yield (abstract).  When glyphosate was applied at the 1-6 leaf stages the highest yield was observed, however in the Lacome and Edmonton trials increased yield was resulted at later growth stages (abstract).  Glyphosate is recommended for weed control prior to or after harvest in glyphosate-resistant canola (page 124, paragraph 2).  To optimize yield and weed management the study seeks to find a more precise timing of glyphosate application to reduce the number of glyphosate applications (page 125, paragraph 2).  Single applications of glyphosate at 0.9 kg a.i/ha (900 g a.i./ha) were tested (page 125, paragraph 5).  In the Beverlodge trial glyphosate was used to treat canola was at the bolting to flowering stage (Table 1).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Both Bhatti et al. and Clayton et al. teach the treatment of brassica with glyphosate at different growth stages.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Bhatti et al. and Clayton et al. to treat glyphosate tolerant brassica crops that express glyphosate acetyl transferase enzyme after the 6-leaf stage, flowering stages or a late developmental stage with glyphosate with a 
			
	 Furthermore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Bhatti et al. and Clayton et al. to adjust the application range to 900 g a.i./hectare with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Bhatti et al. and Clayton et al. to apply glyphosate to glyphosate resistant canola at 900 grams/ha because Clayton et al. teach that applying glyphosate in this amount aids in weed control.  
Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive.  Applicant first argues that Bhatti and Clayton fail to teach applying glyphosate to brassica at growth stages beyond the 6-leaf stage because Bhatti does not teach applying glyphosate to brassica plants Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, even though the EPA suggests applying glyphosate before the 6-leaf stages Bhatti makes it clear that different application times beyond the 6-leaf stage where known at the time of invention.

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/ALI SOROUSH/Primary Examiner, Art Unit 1617